BRITT, Judge.
Defendant contends the trial court erred in hearing plaintiff’s motions during the 29 September 1975 session for the reason that defendant was not given notice as required by G.S. 1A-1, Rule 6(d) and (e). This contention has no merit. As this court held in Sims v. Trailer Sales Corp., 18 N.C. App. 726, 198 S.E. 2d 73 (1973), cert. denied, 283 N.C. 754, 198 S.E. 2d 723 (1973), Rule 7(b)(1) is applicable since the cases were calendared for trial at the 29 September session. Furthermore, with respect to the motions for summary judgment, defendant was not prejudiced as no action was taken on them pursuant to the September hearing, another hearing on those motions being held at the 10 November session.
Defendant contends Judge Tillery erred in entering judgment on the pleadings regarding his cross actions based on lack of consideration. This contention has no merit.
The separation agreement was pleaded by reference in defendant’s amended cross actions, therefore, the agreement was before the court on the motions for judgment on the pleadings. We think the attack on the agreement for lack of consideration must fail for two reasons.
First, the agreement was under seal, which imports consideration. Honey Properties, Inc. v. Gastonia, 252 N.C. 567, *199114 S.E. 2d 344 (1960), and cases therein cited. As was said by Chief Justice Pearson in Harrell v. Watson, 63 N.C. 454, 456 (1869), and quoted in Honey Properties, “[t]he solemn act of sealing and delivering is a deed, a thing done which, by the rule of the common law, has full force and effect, without any consideration.”
In the second place, a reading of the agreement discloses that it provided benefits to both parties. It is elementary contract law that “ . . . any benefit, right, or interest accruing to the promisor, or any forbearance, detriment, or loss suffered or undertaken by the promisee, is sufficient consideration to support a contract. . . .”2 Strong, N. C. Index 2d, Contracts § 4, pp. 296-7.
Defendant’s contention that Judge Browning erred in granting plaintiff’s motions for summary judgment likewise has no merit. Summary judgment was appropriate if the pleadings, depositions, answers to interrogatories, and admissions on file, together with affidavits, showed that there was no genuine issue as to any material fact and that plaintiff was entitled to judgment as a matter of law. G.S. 1A-1, Rule 56.
Defendant’s remaining ground for attack on the separation agreement is on the basis of fraud on the part of plaintiff or her attorney. The essential elements of actionable fraud are (1) a definite and specific representation which is materially false, (2) the making of it with knowledge of its falsity or in culpable ignorance of its truth and with fraudulent intent, and (3) reasonable reliance on it by the other party to his deception and damage. Johnson v. Owens, 263 N.C. 754, 140 S.E. 2d 311 (1965); New Bern v. White, 251 N.C. 65, 110 S.E. 2d 446 (1959).
The record is completely devoid of any evidence of fraud on the part of plaintiff or anyone acting on her behalf. On deposition defendant admitted that he read, signed, and understood the contents of the separation agreement. He further stated positively that neither plaintiff nor her attorney misrepresented anything to him. When asked if plaintiff or her attorney told him if he would sign the agreement plaintiff would go back to him, he stated positively that they did not. His strongest assertion was “I was led to believe that the more agreeable I was the better chance I had of her coming back.”
*200We have considered the other contentions argued in defendant’s brief and find no merit in them.
We hold that summary judgment in favor of plaintiff was proper.
For the reasons stated, the judgments appealed from are Affirmed.
Judges Hedrick and Martin concur.